Title: To George Washington from Archibald Cary, 28 June 1757
From: Cary, Archibald
To: Washington, George



Dear Sir,
Chesterfd June 28. 1757

By Capt. Bell I receiv’d yours and am Greatly oblig’d to you, for your Good Intentions to Serve him, and must beleive that the hopes the Gover. his Given him is due to you.
Notwithstanding I hold no Milatary Commn I thought it my Duty to do all I Could to raise the Men due from our County for the presant Service and I judg’d those most proper who would Volantaryly Inlist, I Apply’d to the Bearer Drury Pucket a person who was last Year in the Service (& as I have been Inform’d behav’d well,) he is a Person of Good report here and has been Extriemly Active on this Occasion, he has desir’d me to Mention so much to you, and if he Should Continue to behave Well & should deserve to be Taken Notice of a Serjts Post is the Most of his Ambition at presant; I hope you will Excuse this fredom.
We are here a little unesey on a report of an Army of French Marching Your Way if it Should be so, I hope it will Give you an oppartunity of Gaining Fresh Lawrels And I do Assure you no Man more Wishes to See You Crown’d with them than Your Most Obedt Humble Servt

Archd Cary



P.S. Mrs Cary & Miss Randolph joyn in wishing you that Sort of Glory which will most Indear you to the Fair Sex.


A.C.
